 ARKANSAS GRAIN CORPORATIONfrom the date ofposting, and must notbe altered, defaced,or covered by any othermaterial.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board'sRegionalOffice, 881 U.S.Courthouse and Federal OfficeBuilding,219 SouthDearborn Street, Chicago,Illinois60604,Telephone828-7572.Arkansas Grain CorporationandInterna-tionalUnion of United Brewery,Flour,Cereal,Soft Drink and Distillery Workersof America,AFL-CIO. Case 26-CA-2333.March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn November 14, 1966, Trial Examiner Herzel H.E. Plaine issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings made by theTrial Examiner at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner, asmodifiedbelow,and hereby orders that theRespondent, Arkansas Grain Corporation, Stuttgart,Arkansas, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's Recommended Order.Paragraph1(a)oftheTrialExaminer'sRecommended Order is amended to read:"(a)Refusing to recognize and, upon request, tobargain collectivelywith International Union ofUnited Brewery, Flour, Cereal, Soft Drink andDistilleryWorkers of America, AFL-CIO, as the625exclusive representative of all employees in thefollowing bargaining unit:All production and maintenance employees atthe Respondent's Stuttgart, Arkansas, plant,excludingalllaboratoryemployees, officeclericalemployees, professional employees,watchmen, guards, and supervisors as definedin the Act."'The Respondent has excepted to the Trial Examiner'sexclusion of laboratory employees from the bargaining unit. As weagree with the Trial Examiner that these employees do not have asufficient community of interests with the unit employees, theyare properly excluded from the appropriate bargaining unit.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEHERZEL H. E. PLAINE,Trial Examiner:Thisproceedingwas initiated,pursuant to Section 10(b) of the NationalLabor Relations Act (referred to asthe Act),upon a chargeby International Union of United Brewery,Flour,Cereal,SoftDrink and Distillery Workers of America,AFL-CIO(referred to as the Union),filed February 23, 1966, andcomplaint issued May 4, 1966.The complaint alleged that Arkansas Grain Corporation(referred to as the Respondent)had engaged in unfairlabor practices, violating Section 8(a)(1) and(5) of the Act,by refusing to recognize and bargain collectively with theUnion as the exclusive bargaining representative of theunit of production and maintenance employees and byengaging in coercive conduct against the employeesbecause of their membership in and activities on behalf ofthe Union in order to undermine it and destroy its majority.The Respondent's answer denied the commission of anywrongful acts,denied the Union's majority status and, inthe alternative,pleaded fraudulent misrepresentations inobtaining authorization cards for a majority status, andasserted that the Respondent had and has reasonablecause to doubt the Union's claimed majority.The answeralso pleaded that at no time did the Union offer in goodfaith to conduct a card check of the employees todetermine its alleged majority.On due notice, the matter was heard in Stuttgart,Arkansas,on June 28-29, 1966.The GeneralCounsel andthe Respondent have filed briefs.Upon the entire record of the case and from myobservation of the witnesses I make the following:'FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT, AND THE LABORORGANIZATION INVOLVEDThe Respondent is an Arkansas corporation with anoffice and plant at Stuttgart, Arkansas, whereit is engagedin the businessof producing and selling soybean oil andmeal.In the 12 months prior toissuanceof the complaint, theRespondent purchased and received at the Stuttgart plantgoodsand materialsvalued in excess of $50,000 directlyfrom States other than Arkansas, and in the same periodIMinor errors in the transcript are noted and corrected.163 NLRB No. 92 626DECISIONS OF NATIONAL LABOR RELATIONS BOARDprocessed, sold, and shipped products valued in excess of$50,000 from the Stuttgart plant to points outsideArkansas. The Respondent is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.The Union is a labor organization within the meaning ofSection 2(5) of the Act.H.THEUNFAIR LABOR PRACTICESA. Background and IssuesThe Respondent is engaged in the extraction of oil andthe manufacture of meal from soybeans at the Stuttgart,Arkansas, plant with a production and maintenance staffof over 70 employees.The Union beganan organizingcampaign among theseemployees in November 1965, countered by certainactions- of the Respondent. The organizing campaignculminated in a consent election held February 16, 1966.The Union lost the election in which 72 ballots werecast, 30 for and 42 against the Union. Thereafter, onFebruary 23, the Union filed timely objectionsclaiminginterference with free expression of the employees' choiceby the Employer's interrogation of employees concerningunionmeetings and voting intentions; by threats ofreduced earnings, reduced working force, and generalfutility of selecting the Union; and by misrepresentationsconcerning union dues and outside domination of theUnion made on the eve of the election without time for theUnion to refute them. The Regional Director found thatthese objections were supported by evidence (dismissingcertain other objections not so supported), and that theRespondent had not submitted any contrary evidence orstated a position. He accordingly recommended that theobjections be sustained and the election set aside and asecond election directed.No exceptions were taken to this report, whereupon, theBoard ordered the election set aside and directed that asecond election be held (Decision and Order of April 8,1966, in Case 26-RC-2583). However, at the same timethat the Union filed its objections to the election,February 23, 1966, it also filed the unfair labor practicescharge underlying this case. The complaint herein wasissuedMay 4, 1966. The representation case waswithdrawn and there is no pending election or order for anelection.Prior to the election of February 16, 1966, the Unionclaimed in successive letters to the Respondent datedJanuary 26andJanuary 31,respectively,thatitrepresented a majority of the employees in the unit ofproduction and maintenance employees, and requestedrecognition and bargaining. The first letter proposed ameeting for this purpose. The second letter offered todemonstrate the majority by a card check and declaredthat the request for recognition was a continuing request.This letter was received by the Respondent on February 1,1966.The replies on behalf of the Respondent were likewiseby letters, dated January 29 and February 3, respectively.In each reply the Respondent took the position that sincethe Union had also contemporaneously filed a petition foran election it was assumed that election was the methoddesired to achieve recognition of majority status. Thesecond reply specifically rejected any obligation toconduct a card check in view of the filing of the petition foran election. Neither of the replies expressed any doubtthat the Union represented a majority of the employees.At the hearing the General Counsel produced 41 signedauthorizationcards, which he reduced to 40 because itappeared that one of thesignershad not been on thepayroll at the time of the demand of recognition andthereafter. Four of the 40 cards were signed within a fewdays after receipt by Respondent (February 1) of thesecond demand letter. These cardswere signed onFebruary 3, 4, 5, and 7, respectively. Several daysthereafter on February 12 and 14, just prior to the electionof February 16, 7 of the 40 employees who had signedcards sent letters to the Board purporting to withdrawtheir authorizations.If all 40 cards may properly be counted as part of theclaimedmajority,therewould be no problem inestablishing the majority since the Respondent concedes aunitof 77 employeesin theperiod from January 26 toFebruary 15, 1966.The Respondent objects to the counting of any of thefour cards signed after receipt of the last written demandon February 1, andargues againstthe validity of thecontinuing demand. If there was a validcontinuingdemand that embraced all 40 cards, he furtherargues thatthe number must be reduced to 33 by the 7 subsequentwithdrawals.The General Counselarguesthat theunit is smaller thanconceded by the Respondent, and should not include 3laboratory employees and 2 alleged office clericals (abookkeeper and a traffic clerk), which would reduce theunit to 72 employees; but in any event contends that the 4cards signed after February 1 should be counted in thelight of the Respondent's rejection of the request tobargainand rejection of the collective-bargainingprinciple, and the Union's continuingdemand. Further,the General Counsel contests the efficacy of the purportedwithdrawals of the sevenauthorizationsand argues thatthese attempts to revoke were brought on by theRespondent's campaign of intimidation and coercionamongthe employeesto underminethe Union.The Respondent denies any coercive conduct andargues that the actions and statements of managementdirected to the employees were the legitimateexpressionof economic predictionsand opinionsin lawful oppositionto unionization.B.The Conduct of theRespondentBefore and After theUnion Demand forRecognition1.Before the demandThe Union commenced its organizing campaign inNovember 1965 using principally a number of employees,occasionally assisted by Union Agent Woodall, to obtaincard authorizations from their fellow employees at thehome of each or at or near the plant.The Respondent'smanagement countered with acampaign of its own directed to individual employees todiscourage union affiliation.Plant superintendent of production, F. M. Bloomberg,told employee Weems, in December 1965 in Bloomberg'soffice, of the disadvantages of the Union and that he,Bloomberg, would do anything in his power to keep theUnion out of the plant. Superintendent Bloomberg furthertold employee Weems that when the union authorization ARKANSAS GRAIN CORPORATIONcards were presented to Bloomberg by the Union, he wasgoing topick out the ringleaders and fire them.2Employee Reed, who had signed a union authorizationcard on December 1, 1965, was called to SuperintendentBloomberg'soffice in December 1965 and asked if he,Reed,was "pushing"unioncards. Employee Reed refusedto say, whereupon Superintendent Bloomberg said healready knew but wanted to hear it from Reed.Bloombergadded that he was "going to nip theunion dealin the budbefore it gets started here," according to employee Reed,and some people were going to be "fired if I find out whothe ringleaders are." Superintendent Bloomberg also toldemployee Reed that L. C. Carter (referred to as executivevicepresident of Arkansas Rice Growers, of whichRespondent is a subsidiary corporation)3 would probablyneversign acontract with the Union.Inhistestimony,SuperintendentBloombergcorroborated employee Reed's testimony, admitting thathe said he would fire a person "pushing" union cards,though he said he added "on company time.-4 Heconceded he used the words "ringleaders" and "pushers."Further, he said, he expressed his opinion that (President)L. C. Carter would neversign acontract, and said heexplained why; namely, that Carter takes orders from anexecutive board composed of farmers who will not sign acontract until forcedinto it.5Warehouse Manager Davis, in charge of plant shippingand warehousing, likewise admitted that he told individualemployees (Pendleton and Crayton) in December 1965 orearly January 1966 that the Company would never sign acontract with the Union without being forced tosign. Intelling this to employee Crayton, Manager Davis added,according to Crayton, that the Union would have to call astrike, the strikers would be replaced, and a "lot ofpeople" would be without work.About January 7, 1966, Superintendent Bloombergcalled employee William Rule to his office. According toRule, Bloomberg said he had questioned 27 of the men anddid not want to leave employee Rule out. (SuperintendentBloomberg confirmedin histestimony that he had calledin 27 or 28 employees to talk about the Union, and had aset statement as what he wanted to cover with each.)Bloomberg told Rule of the bad union experiences he,Bloomberg, had had, and said he did not think the timewas right for a union in the plant. He said he thought it wasnot in the best interest of the men, to the point that hewould go to any extreme to keep the Union out of the plant.Superintendent Bloomberg told employee Rule that whenthe union cards were put before him, he, Bloomberg,would pick out the ringleaders and fire them."'Testimony of employeeWeems, not contradicted bySuperintendentBloomberg, and indirectly corroborated bytestimony of Bloomberg,infra9Elsewhere also referred to as president of Arkansas GrainCorporation, the Respondent.'Note, however, the testimony of Assistant SuperintendentHutchins that there is no company rule against employeediscussions while on the job, but only a rule against solicitation ofmoney without management permissionSSuperintendent Bloomberg said he drew on experience with a1953 strike at Respondent's plant, and with stalemated unioncontract negotiations at Respondent's Helena, Arkansas, plant forhis statement regarding Carter and the executive boardfiSuperintendent Bloomberg admitted saying this to employeeRule adding, however, that he said he would fire the ringleaders ifthey were pushing cards on company time. But see In4, supra'Employee Copprell had not signed a card and receivedassurance from Assistant Superintendent Hutchins that his job627Superintendent Bloomberg went on to tell employeeRule that if the Union did come into the plant, PresidentCarter and the Company would notsign acontract withthe Union. There would have to be a strike and if outsidetruckers and others refused to cross the picket line,foremen and supervisors would bring in the trucks.InadditiontoSuperintendentBloombergandWarehouse Manager Davis, several other supervisorsparticipated, in the early period, in interrogation of orwarningsto employees concerning union affiliation oractivity.Thus after employee James Orr signed a unioncard in November 1965, employee J. C. Copprell informedAssistant Superintendent T.W. Hutchins of the fact.7Hutchins went to employee Orr and said, according to On,"that it looked like you boys were trying to get rid of me,you signeda unioncard." Orr replied, no, that would befor the Company, and walked off. He came back toAssistant Superintendent Hutchins later and said he hadsigned acard and (he and Hutchins agree) Hutchins toldhim he was not going to lose his job if he did or did notsign.Still later employee On was one of the group ofemployees who joinedin a letterdated February 14, 1966,to the Board (Resp. Exh. 1)requestingreturn of theirauthorization cards."Foreman Clarence Nelmes (stipulated by the parties tobe a supervisor) warned employee William Rule andothers, according to Rule, on or about December 31, 1965,while Rule and several men were talking about the Unionin the smoking area of the preparation building, that he,Nelmes, had been told to tell them if they were caught "bythe wrong person" distributingunioncards or talkingunion they would be fired.92.After the demandFollowingreceipt bythe Respondentof theJanuary 26and 31, 1966,union letters requesting recognition(G.C.Exhs.6 and 8),and of the January 26union petitionfor electionand February1 Board notice of representationhearing(Resp.Exh. 3),until the electionFebruary 16, theRespondent continued and intensified its efforts directedmainly to individual employees,to discourage their unionaffiliation or support.SuperintendentBloomberg testified that after hereceivedthe union demand for recognitionof January 26(G.C.Exh. 6), he talkedto about 50 of the men andsupervisors individually.He said he was interested inwhether the men werefor oragainst theUnion, but hedidn'task that;rather he asked what they thought aboutit.10Bloombergdid not knowwhether the Union had awas not in jeopardy if he had not signed and the Union came intothe plant"Orr was one of several employee witnesses who could notread.His testimony indicated however his understanding of thepurport ofthe union card and of the letter for its return, at thetimes of signing bothvForeman Nelmes did not limit his statement to companypropertyorcompany time, according to employee Rule.Accordingto employee Wayne Garrison, who was present at thisconversation,Foreman Nelmes said those caught pushing cardsor agitating for the Union on company time wouldbe firedGarrison was one of the employees who later jomed in the letter ofFebruary12, 1966 (Resp.Exh 2),for returnof his cardi"There wasno testimony by Bloomberg,or by the employeeswho testified,that any of the questioning or interviewing wasaccompanied by assurance from management to the men againstretaliation.Indeed the contrary appears in some instances, asrelated, infra295-269 0-69-41 628DECISIONSOF NATIONAL LABOR RELATIONS BOARDmajority, he said, but he had a "feeling they did not" basedon his own"attitude of mind."Superintendent Bloomberg talked to employee CraytoninBloomberg's office before the election of February 16and just prior to the speech of Respondent's attorneyClark tothemenon February 15. Employee Craytontestified that Superintendent Bloomberg asked him if theemployees had been talking about the Union. Craytoncould not remember what he answered. Bloomberg thendiscussed the Union and his experiences and told Craytonto think it over and "vote wisely" in the election.SuperintendentBloomberg supplemented employeeCrayton's testimony by noting that they talked for quitesome time, and that he told Crayton that it was veryunlikely that a union would be accepted by theRespondent. He further told employee Crayton that in theevent of a strike by Respondent's employees the railroadwould still give the Respondent service. Railroad officialswould come in and do the car switching in and out of theplant, and outside the plant the union trainmen would takethe trains away. Trucking companies would do the same,Bloomberg told Crayton.EmployeeReacePendletonwascalledintoSuperintendent Bloomberg's office about 3 or 4 daysbefore the election. According to Pendleton, Bloombergsaid he had heard the men were trying to get a union in theplant, and if they did it wouldn't work. Their only weaponwould be a strikeand a strikewould not be effectivebecause the railroads and truckers would continue toswitch cars and bring trucks in and out of the plant.Superintendent Bloomberg also testified that he so stated.Employee Pendleton was also talked to by WarehouseManager Davis on the day before the election. Accordingto Pendleton, Manager Davis told him to watch how wewere going to vote because if the Union came in the hoursof work would be cut and somebody would be laid off. Inhis testimony Manager Davis agreed that he told employeePendleton that if the Union came in, in his opinion thehours of work would be cut. He said he gave noexplanation.Employee Lawrence Edwards testified that about aweek before the election Superintendent Bloomberg, inthe latter's office, told Edwards to watch and be carefulhow he voted. Manager Davis, in a separate conversationwith employee Edwards told him to be careful aboutsigning acard on the job because it could cost him his jobfor signing on the job. Manager Davis also said if the Unioncame in employee Edwards might be cut to 40 hours orlessper week Edwards was then working 45 hours.Neither Superintendent Bloomberg nor Manager Davisdenied these conversations.EmployeeThomas J. Boston had a talk withSuperintendent Bloomberg on the day of the electionabout the Union. According to employee Boston,Superintendent Bloomberg said if the Union came in therewould be a reduction of about 24 or 25 men employed atthe terminal." If the Union did not come in, Bloomberg" Superintendent Bloomberg testified that he told employeeBoston if there was a strike the Company could get by with 11 lessmen in the terminal because the grain was in12 In his testimony Superintendent Bloomberg did not deal withthis phase of employee Boston's testimony The complaint makesno allegation respecting it, nor does the complaint refer to "other"8(a)(1)conduct than that which is specifically alleged inparagraphs 8-14 and 18-19continued, according to Boston, it would be arranged thatan employee in each department would be picked to meetmonthly and discuss with management the problems of theemployees.' 2In his own testimony,summarizing his conduct towardthe employees concerning the Union coming into the plant,Superintendent Bloomberg stated on cross-examinationthat he wanted each of the employees to have the benefitof what he thought and of his past experience. In hisseparate talks to each, he said, he referred to two badstrike experiences he had been through when employed atAllis Chalmers and a third at Comet Rice Mills, where hisfriends lost jobs after a year on the picket line. He told hisemployees of the violence at Allis Chalmers and at CometRiceMills.He told them of the frustrations of theemployees organizing at Respondent'sHelena plant anddealing with the Arkansas Rice Growers. He told them, inhis opinion, President Carter would never sign a contractwith the Union and the men would have to go on strike toget anything out of this Company.Because he wanted the men to hear both sides,Superintendent Bloomberg said, he arranged for thecompany attorney, Bill S. Clark, to address a meeting ofthe men at the plant on February 15, the day before theelection. Superintendent Bloomberg introduced AttorneyClarkas an"impartial lawyer" or "impartial observer,"according to employees Ollie Chapmon and RobertCrayton, but Clark promptly disavowed being impartial,saidCrayton, stating he was hired by the Company.Attorney Clark spoke and then answered questions. Twothings apparently impressed the employees who testifiedconcerning Attorney Clark's talk (employees Chapmon,Crayton, and Pendleton); namely (1) that those employeeswho had signed the union authorization cards had signedbinding contracts to pay dues to the Union; and (2) if theUnion came into the plant there were ways of making anonunion employee join up-thus a sack of beans mightfall on his head or his machine might not run right. Asemployee Chapmon testified, Attorney Clark urged that allof the men organize one way or the other, union ornonunion,to maintain better relationships.''Following the speech, as the men were disbanding,Attorney Clark continued the discussion with a few ofthem. Employee Ollie Chapmon (who hadnot signed aunion authorization card and apparently had not beenapproachedto sign) testified on direct, that Attorney Clarkasked him how he was going to vote now that he had heardthe talk. Chapmon said he replied he would vote for theUnion; and, when asked for a reason, said, "to let theCompany know the boys were dissatisfied and perhaps getbetterworking conditions." Employee JamesWilliamBoston testified to being part of the group that stayed on,and that he heard Attorney Clark say to employeeChapmon, "you mean to tell me you are going to vote forthe Union without knowing anything about it."On the other hand, on cross-examination, employeeChapmon conceded that the question put to him byAttorney Clark might have been-"now that you have" The content of Attorney Clark's speech was known to theBoard when the complaint issued in the case, and was notcharged to be a violation Counsel for the General Counselindicated during the hearing that the testimony concerning thespeechwas background (for the alleged interrogation thatfollowed the speech,see paragraphs7 and 8 of thecomplaint,discussed,infra)and that he was not seeking an amendment ofthe complaint or recommending a finding of a violation based onthe speech ARKANSAS GRAIN CORPORATION629heard thequestionsand answers, has it helped to make upyour mind how to vote?" Attorney Clark took the standand testified that he did not ask Chapmon or any employeehow he wasgoingto vote, but that he did say, following thequestionand answer period, "now that we have done a lotof talking and hadsomethings explained, I hope it hashelped you make up your mind how to vote." Further, hetestified he said, "the important thing is to vote, it is yourright to vote, and everybody please vote."Employee Jack Holt testified he was present after thespeech and heard Attorney Clark say he hoped the talkhad helped everybody make up his mind to vote the wayeach wanted to vote. He said Attorney Clark did not askemployee Chapmon how he was going to vote. Holt alsosaid he heard Chapmon say he was for the Union.While Attorney Clark was obviously working to winvotes away from the Union, I do not believe that he askedemployeeChapmon how he was going to vote,notwithstanding Chapmon's belief at the time that he wasbeing asked. What employee Boston heard apparently wasAttorney Clark's comment, or caustic rhetorical question,to employee Chapmon when the latter said he was going tovote for the Union. In the circumstances, I do not regardthis incidentasaninterrogation by B. S. Clark ofemployees concerning their union activities and desires,as charged in paragraphs 7 and 8 of the complaint.C.The Union Demand and Respondent's Refusal toBargainOn January 26, 1966, Union Representative L. J.Woodall sent a letter by mail from Carlisle, Arkansas, toSuperintendent Bloomberg at Stuttgart, Arkansas, statingthat the Union represented a majority of the Respondent'semployees in the production and maintenance departmentfor purposes of collective bargaining and asking to beadvised whether February 1 or 2 would be satisfactory fora meeting between company and union representatives forthe purpose of recognition and to negotiate a laborcontract (G.C.Exh. 6).The letter was received by Superintendent Bloombergon the following day, January 27. Bloomberg also receivedon the next day, January 28, a copy of the union petition tothe Board for a representation election and certificationalso dated January 26, 1966 (page 2 of Resp. Exh. 3).On receipt of the union demand letter, SuperintendentBloomberg not only commenced talking to employees andsupervisors, as noted from his testimony above, section II,B, 2, but went at once to his superior, General ManagerCarlee, because of the need for legal counsel, he testified.General Manager Carlee and Superintendent Bloombergthen proceeded to discuss the matter with L. C. Carter,14-and the three made a decision on the kind of reply to bemade to the union letter of January 26. They had discussedamong themselves whether the Union had a majority butthey did not know whether it had a majority or not,testified Superintendent Bloomberg. Bloomberg said that,while he did not know, he had a "feeling" the Union didnot have a majority based, not on investigation, but on an"attitudeofmind" he had developed from certainfactors.''However, the reply to Union Representative Woodall,whichSuperintendentBloombergdispatchedonJanuary 28, 1966 (G.C.Exh. 7), did not voice any doubtabout the Union's claim of a majority. It simplyacknowledged receipt of the union letter and receipt alsoof the copy of the petition for an election, and said,"therefore we assume your Union desires to resolve thequestion through an election" conducted by the Board,adding, if the assumption was incorrect to advise.The Union promptly responded with a more detailedletter than before, written by its regional representative,Regional Director C. H. Lindberg, from San Antonio,Texas, January 31, 1966 (G.C.Exh. 8). This letter wasreceived by the Respondent and acknowledged in a replyby its attorneys dated February 3, 1966 (G.C.Exh. 9). Inthe absence of direct testimony as to time, I havedeterminedthattheunionletterofJanuary 31(G.C.Exh. 8),was received by the Respondent onFebruary 1, 1966, based on the statement by Respondent'scounsel that the letter was not received "until at leastFebruary 1, 1966," and the collateral evidence that othermailingsreceivedby the Respondent from outsideStuttgart appear to have taken about a day betweenmailing and receiptTheUnion'ssecond letter (G.C.Exh. 8, datedJanuary 31) said it was submitted as a continuing offer andrequest to prove that the Union represents a majority ofthe Respondent's production and maintenance employees(excluding guards, professional and clerical employees,and supervisors) as collective-bargaining agent, andrequested that the Company recognize the Union as thebargaining representative for the described unit. Theletter offered to demonstrate the union majority through acard check or any other feasible means, asked that therequest for recognition as majority representative of theemployees in the unit be treated as a continuing request,and if the Respondent was not prepared to allow the Unionto prove its majority at this time in some feasible mannerother than a formal Board election after hearing, but wouldwish to do so in the future, to please communicate with theUnion's regional director, Lindberg. The letter wound upwith a request to the Company to bargain collectively andto conclude a contract with the Union, stating willingnessto meet at an early date for this purpose.Respondent's attorney, B. S. Clark, replied for theRespondent in the letter of February 3 (G.C Exh.9, supra).As in the case of Respondent's first reply, there was noexpression of doubt as to the Union's claim of majority14Variously described in this record as president of theRespondent (Arkansas Grain Corporation) and executive vicepresident of Arkansas Rice Growers, of which the Respondent is asubsidiary15 Superintendent Bloomberg listed these factors as (1) hisbelief that most of the men knew of and were discouraged by thedeadlock in negotiations between the rubber workers'union andmanagement at the sister plant in Helena,Arkansas, (2) his beliefthat many of his employees who had been at the plant 5 or 6 yearswere satisfied with their jobs and would not sign union cards;(3) the past failure of a union organizational drive at a local shoefactory, (4) his beliefthat someof his workers who had previouslybeen employed at Arkansas State, a rice mill in town which hadbeen unionized by this Union, would feel the Union was uselesssince they had earned less money there than at Respondent'splant, (5) some of his employees had been involved in a 1953strike at the plant which had not succeeded in producing a unioncontract, (6) this is an agricultural community,and if a strike werecalled the farmers who owned the plant would come in and withsupervisory personnel operate the plant without the menBloomberg added a seventh factor that some of the employeescame to him, just before the Board representation hearing ofFebruary 11, and told him the Union was not going to get enoughcards signed But obviously he did not have this information fromthem at the end of January or in the first 3 days of February whenthe responses by the Respondent were given to the union demand. 630DECISIONSOF NATIONALLABOR RELATIONS BOARDstatus.The letter stated that the Union's offer todemonstrate its majority status through a card check wasnot consistent with the filing of the petition for electionwith the Board, that Respondent assumed the Unionwanted the question of majority resolved by a Boardelection, and in view of the filing of the petition for electionthe Company "feels no obligation to conduct the cardcheck as suggested in your letter."The Respondent appeared at the Board representationhearing, scheduled for February 11, 1966, upon theUnion's petition, and the parties entered into a stipulationfora consent election (Resp. Exh. 4). SuperintendentBloomberg testified that in fixing the time for the electionthe Respondent requested Monday, February 14, but thatthe Board agent designated Wednesday, February 16, asthe earliest possible date for which he could get out timelynotices.As related in section II, A, above, the election was heldbut thereafter set aside by the Board because of theRespondent's misconduct; and the representation casewas withdrawn in connection with the issuance of thecomplaint in this case.D.The UnitThe Respondent's payroll sheets for the 3-week periodJanuary 26 through February 15, 1966 (G.C.Exhs. 4 and 5,and Resp. Exh. 7), became the basis for the parties'calculation of the size of the unit. The Respondent, in itsbrief, conceded a unit of 77 production and maintenanceemployees.16However the General Counsel producedevidence suggesting exclusion, for which he contends, of 5of the 77, namely, 3 laboratory employees, a bookkeeper,and a traffic clerk.1.The laboratory employeesThe three laboratory employees do their work in alaboratory housedin a smallseparate building within thecomplex of buildings comprising the plant. SuperintendentBloomberg's secretary, Lucile Byrd, is locatedin the samebuilding.According to Superintendent Bloomberg thebuilding housing the laboratory is about 120 feet from thebuilding from which oil samples are taken for the lab, andabout 250 feet from the building from which extractionsamples are taken for the lab.Thethreelaboratoryemployees,alongwithSuperintendentBloomberg'ssecretary,MissByrd,comprise department 840 on page 11 of the payroll(G.C.Exh. 4), and at thetimes in issuewere Larry Corley,described on the payroll as a chemist, and Marvin DBowen and Eugene Schroder, described as labassistants. 17The duties of the lab employees are to run samples,brought to them from production, through tests fori"The Respondent eliminated from those listed on the payrollsheets certain individuals either stipulated by the parties to besupervisors, such as Jerry White and Steve Symco, or byadmission of Respondent appearing to be supervisory or officeclerical, such as assistant manager for payroll,BillyM Blohm,and Superintendent Bloomberg's secretary, Lucile Byrdi7The three were no longer with the Respondent and had beenreplaced by others at the time of the hearing" Testing was done exclusivelyin thelaboratoryon samplesbrought there,and only occasionally would lab employees go intothe plant to gather a sample'"By contrast,there is no requirement that the plant'sproduction workers be able to read and write,according toSuperintendentBloomberg,and it was obvious from thedetermining if the oil and meal produced are meetingquality standards of the Respondent. Since production iscontinuous, the sampling is on a continuous basis fromhour to hour and shift to shift. t $ On soybean meal, forexample, there are continuous tests for moisture, fat,protein, fiber, and size of grind. Two to five grams of mealwould be used for a test, following procedures specified bythe National Soy Bean Association and set out in a labbinder.The proceduresmight require addition ofchemicals or application of heat, and the making of directreadings or some calculations. The tests require adeptnesswith fingers and hands and some mental activity on thepart of the operators.No previous training is required of the laboratoryemployees. They train on the job, but it takes a learningprocess of about 6 months for a reasonably intelligentperson to be able to run the tests in the lab, according toSuperintendent Bloomberg. A high school education is ausual prerequisite for employment in the lab, althoughthere were some in the past who had not been high schoolgraduates. t" There is no chemistry requirement for labemployment, though one with chemistry is preferred. Twoof the three lab men employed at the time of the hearinghad not had high school chemistry, nor had Conley, whowas listed as chemist on the payrolls.The lab employees have been hired directly forlaboratory work and do not come from other parts of theplant."' Supervision comes directly from SuperintendentBloomberg or Assistant Superintendent Hutchins, and notfrom any of the plant foremen. No onein the plant,including these two supervisors, had a degree in chemistryor chemical engineering The tests performed by the labemployees are the determinant of plant quality control,SuperintendentBloomberg testified, subject only tooccasional spot checking of procedures and results ofsome tests by Respondent's laboratory at the Helena plantor by commercial chemists at Memphis or New Orleans tosee if the testing was "in the ball park" or wrong.The two senior lab employees were on a "fluctuatingwork week" salary,'' and the third man was paid on anhourly basis. Corley, the chemist, who had been withRespondent about 4 years, was paid $525 per month, labassistant Schroder who had been employed 2 years waspaid $350 per month, and lab assistant Bowen, employedabout 18 months, was paid at the rate of $1.35 per hour.The differences in pay were accounted for by seniority andhow well each had caught on in doing the laboratory work,according to Superintendent Bloomberg."On this record, it might be possible to classify the threelaboratory employees as technical employees who do notmeet the strict definition of "professional employee"under the Act, but whose work is of a technical nature thatsets them apart from the production workers, under theLittonandSheffieldtest.'^tSupporting evidence for thistestimony of a number of employee witnesses that there wasconsiderable illiteracy among the production workers=i'Superintendent Bloomberg said that workers engaged in theplant process work were not interested in the lab work since thestarting pay in the laboratory was less than the production payd1A method of spreading overtime pay for employees whosehours of work varied weeklytdThere are no differences in fringe benefits, e g , insurance orretirement,which are the same for all employees and supervisorsin the plant,Bloomberg testified14 Litton Industries of Maryland,Incorporated,125 NLRB 722,725, as modified inTheSheffieldCorporation,134 NLRB 1101,1103-04,test recently summarized inWestern Gear Corporation,etc,160 NLRB 272 ARKANSAS GRAIN CORPORATION631conclusion is the comparativelylong on-the-job training of6months to be able to conduct the quality controlchemical and other testing, and the finality of the resultsreached by the testersin signalingwhether productionprocesses are tobe maintainedor varied to achieve theRespondent's quality standards.On the other hand,weakeningthe conclusion that theseare technical employees are the facts that very little formalschool training, or anytraininginchemistry, is aprerequisite for employment, and that thetestproceduresin the lab and the criteria for interpreting results areprescribedby a preparedmanualand not by theemployees. Hence thereis a certain amountof routinenessin the testing and not much independence of judgmentother than in reading the results.However the laboratory employees, though notnecessarilywithin the concept of "technical," are setapart from the productionand maintenanceworkers of theplant by the totally different nature of the work they do, bytheir physical locationin a separatesmall building housingalso the plantsuperintendent'ssecretary,by theirdifferent training from, absence of interchange and onlyoccasionalpersonalcontactswith,plantproductionworkers, by theirseparatesupervision directly fromtopside plantmanagement,and by the different method ofpayment for services applicable to the two seniors of thethree laboratory employees. From this combination offactors, it does not appear that the laboratory employeeshave a sufficient community of interest with those in theproductionand maintenance unit tobe included in thatunit,and I exclude them fromthe unit on thisbasis. 24 If alabel is helpful or necessary I would be inclined tocategorize the laboratory employees as "office clerical"rather than "technical" employees.2.The terminal building bookkeeperRobert D. Smith held the job of "bookkeeper" in theterminal building (see G.C.Exh. 4, p. 6, 1. 10) at the times inissue.''As such, he was under the jurisdiction of RayGipson, manager of terminal elevators.Smith's duties as "bookkeeper" were to keep a recordon a daily basis of the grain (soybeans) received, shipped,and on hand. He was stationed in the terminal orwarehouse building where he had a little cubicle for anoffice.He worked with tickets provided by the menhandling the grain and was in contact with the productionmen, according to Superintendent Bloomberg andManager Gipson. According to both supervisors, Smithalso had other duties when record keeping did not take hisfulltime, including helping to unload grain boxcars,grating soybeans, and some handyman work. He was paidatan hourly rate, about the same or less than theproduction workers.Smith clearly had a community of interest with theproduction workers and was a plant clerical employeeincludible in the production and maintenanceunit.''3.The traffic clerkA.W. (Andy) Gunnell is described as "traffic clerk" onthe payroll and appears thereon (G.C.Exh. 4, p. 7) as partof department 825 with Billy M. Blohm,assistant managerfor payroll (who was conceded by the Respondent to be amanagerialor office clerical employee and was notincluded by Respondent in the contended-for unit of 77).Gunnell shares an office in the warehouse building withAssistant Manager Blohm and with Manager Davis, who isincharge of shipping and warehousing and to whomGunnell reports.According to Superintendent Bloomberg, Gunnell'sduties as traffic clerk are to check the railroad tracks eachday to determine the railcars needed and torequisitiont h e m , and-w-Iten shipped out T o o tify the sales departmentof the cars and weights shipped. In addition, Gunnellhandles the retail sales counter which Respondentmaintainsfor sales of oil and meal to local individuals.Unlike the production workers, Gunnell is paid a salary onthefluctuatingworkweek basis (see fn. 21,supra),according to Personnel Manager Guffin. Also unlike theproduction workers, the traffic clerk must be able to readand to write in a good handwriting.In my view, traffic clerk Gunnell is an office clericalemployee not includible in theunitof production andmaintenanceemployees.Summarizing, I have found that the terminal buildingbookkeeper is a plant clerical employee, who should beincluded in theunitof productionand maintenanceemployees (as the Respondent contends), and that thethree laboratory employees and the traffic clerk are officeclerical employees, who should not be includedin the unit(as the General Counsel contends). This reducesthe sizeof theunitfrom 77 employees conceded by theRespondentto a unitof 73 employees.E.The Majority Status of the Union1.Under the continuing demandAt the hearing the (i eneral Counsel proved that theUnion obtained signedauthorizationcards from 41employees in theunitin the period from mid-November1965 to February 7, 1966. Each of the cards stated that thesignerhad voluntarily accepted membership in the Unionand designatedit asbargaining agency for him.The General Counsel properly excluded counting theauthorizationcard of former employee Hamilton Iverson(G.C.Exh. 16), whowas nolonger on the Respondent'spayroll at the time of the demand for recognition,27 and'24Compare, LaneDrug Co.,et at,160NLRB 1147,where a"chiefpharmacist"was held not to be a managerialemployee orsupervisorbut nevertheless excluded from a unit ofpharmacistson the ground that as his"geographical location, hoursof work,supervision,and duties are differentfrom those of unitpharmacists,we findhe lacks a sufficient communityof interestwith those in the unit."t'He has sincetransferred and anotheris in his place'flCompare inCentury Electric Company,146 NLRB 232, thecounterwomanat pp 240-241, and pattern clerk at p 243Lr The General Counsel has also abandonedthe attempt toestablish the signing of an alleged lost authorization card byemployee Otis Gammel (or Louis Gammel) 632DECISIONS OF NATIONAL LABOR RELATIONS BOARDrelied upona claimed majority of 40 of the unit of 73employees '"When the Union made its first request for recognition(G.C Exh. 6,supra,receivedbytheRespondentJanuary 27, 1966), the Union mistakenly assumed that ithad a majority of the unit, which I have determinednumbered 73 employees. Actually the Union had 35 validcards, 2 cards short of a majority. When, followingRespondent's rejection of the demand (G.C.Exh.7, supra),theUnion repeated its demand (G.C.Exh. 8,supra,received by the Respondent on February 1) and madeunmistakably clear that it was requesting recognition on acard showing or by othermeans thana formal election as acontinuing request, the Union had acquired 1 more signedauthorization card 29 for a total of 36 cards, or 1 short of amajorityTwo days thereafter, on February 3 (the same day thatRespondent repeated its refusal to bargain and itsunequivocal rejection of any obligation even to considerrecognition,G.C.Exh. 9supra),employee Huey Smithsigned the 37th authorization card (G C.Exh 37, datedFebruary 3, 1966), and in the few following days threemore employees signed cards: namely, employee SammieMinter, card dated February 4 (G.C.Exh. 35), employeeLucius Miller, card dated February 5 (G C Exh. 15), andemployeeJamesMiller,carddatedFebruary 7(G.C.Exh. 2). This brought the total authorizations to 40,giving the Union more than a bare majority if the last 4cards to be signed may be counted.The question is whether there is warrant for finding thattheUnion's demand for recognition continued beyondFebruary 1, the date the second of the two writtendemands was received by the Respondent.Under the Conclusions below, I have determined thattheUnion's demand of February 1 continued for areasonable time thereafter until February 7, in the light oftheRespondent's peremptory refusal to recognize theUnion or the collective-bargaining principle,and that byFebruary 7 the Union had obtainedamajority of 40employees of the appropriate unit,without the necessity ator after suchtime of formally renewing the demand forrecognitionwhich would havebeen futile. (And see fn. 46,infra.)2.The attempted withdrawalsSometime later,following the representation hearing ofFebruary 11 and prior to the election of February 16, sevenof the employees made efforts to obtain the return of theirauthorization cards.According to Superintendent Bloomberg a number oftheemployees-JerryOwens, Charles Yancey, andWayne Garrison-attended the hearing"for the specificLs In each case,itwas established that the employee read thecard,or had it explained,or knew what he was signing,beforesigning the card,and I find that each card was a dulyauthenticated authorization to the Union to represent the namedemployee as bargaining agent Notwithstanding the allegation offraudulentmisrepresentation in paragraph 6 of Respondent'sanswer in the complaint,Respondent produced no evidence ofmisrepresentation in the obtaining of any of the signedauthorization cards In the case of one employee, Jerry Owens,who read and then signed the card,the Respondent called Owensto testify that he was solicited to sign the card by two fellowemployees,and that in response to his question to one of them,employee Rule said they were representing the Union and thecard would be kept in confidence, but now, said Owens, the cardpurpose of asking for their cards back."After the hearingthey talked with Board Agent Carroll. Employee CharlesYancey testified that he asked Board Agent Carroll aboutgetting his card back and was told it was probably in thehands of the Board at Memphis,and he could write for itand maybe get it back but it was doubtful.Employee JerryOwens testified that Board Agent Carroll said,write to theBoard asking for the card,but that the Board wouldprobably hold the card pending the election and thenreturn it to the Union or to Owens.EmployeesOwens, Yancey, and Wayne Garrisontestified that they signed a joint letter dated February 12,1966,addressed to the Board at Memphis(Resp.Exh. 2),asking that their union cards be given back to thembecause they did not wish to be represented by the Union.The letter stated that a copy was being sent to the Unionand the Company, but there was no testimony as to whoprepared and mailed the letter and copies,or whether theUnion received a copy. All three men testified simply thatthey signed the letter.Employee Garrison elaborated thathe signed three copies,brought to him at his home by oneof the other men, and that he did not know about themailing, particularly whether the copy for the Respondentwas mailed or handed to someone in the Company.Four other employees, Edgar Cotton, Danny Theriac,Doyne Donahue, and James Orr, testified that they joinedin signing a similar letter to the Board,dated February 14(Resp. Exh. 1), requesting the return of their cards. Theletter did not say that copies were being sent elsewhere,but purported to indicate,in the lower margin,carboncopies to "Ark. Grain" and "L. J. Woodall, P. O. Box 370,Carlisle,Ark."Therewas no testimony concerningmailing of the letter or copies,or that Union AgentWoodall or the Union had received a copy.Employee Cotton testified that he asked SuperintendentBloomberg's secretary,MissByrd,to write the letter, andthat he signed several copies. He did not know,he said,how the copy which the Respondent produced at thehearing got into the hands of Personnel Manager JohnGuffin.3oEmployee Theriac testified he signed the letter at thesuggestion of fellow employee Jack Holt,and thatSupervisor Mike Rheinhardt (a foreman,stipulated to be asupervisor)said to him, after he signed, that it was a goodidea forhim to sign to get hiscard back.Employee Doyne Donahue testified that he signed at therequestoffellowemployeeJerryOwens, thatSuperintendent Bloomberg's secretary,Miss Byrd, hadbeen asked to prepare it,that he thought he signed onlyone copy, but guessed maybe he signed more than onecopy.Employee James Orr said he signed the letter but wasnot particular about wanting his card back,that he wasisincourtEvenifthis statementwere charged to be -amisrepresentation(and it isnot clear that Respondent so charges,only the General Counsel dealswith it in hisbrief), it is difficult tosee how it can be regardedas materialin affecting the validity ofthe authorizationcard readand signedby Owens Moreover, itcould not be regardedas a misrepresentation madeby the Union"for the elementaryreason," as stated in JasH Matthews & CovN L R B ,354 F 2d 432,437 (C A 8), cert denied 384 U S 1002,"that thereis no showinghere that [employeeRule] was an agentof the Union or that he was entitled to bind it in any way "L" EmployeeIrvinKingsigned his card on January 30 (G CExh 12)40Guffin testified he receivedcopiesof both letters by mail ARKANSAS GRAIN CORPORATION"just with the group," but it did not matter much since hewas getting ready to retire.While there was no testimony as to the mailing of theoriginals or copies of the two joint letters, it developed thatthe originals were received at the Board's Regional OfficeinMemphis, which promptly acknowledged receipt andadvised that authorization cards submitted by a labororganization in support of a representation case are keptuntil the case is closed and then returned to the labororganization and never to the individuals who signed them.(G.C.Exh. 47, answering the three employees who signedthe joint February 12 letter; plus stipulation that a similarBoard letter was sent to the four employees who signed thejoint February 14 letter.)As already indicated, therewasno testimonyestablishing that copies of the two joint letters, purportingtowithdraw the authorizations of the seven employees,were mailed to the Union or its agent, and there was notestimony or admission that the Union or its agent receivedeither letter.Likewise therewas no testimony orindication that copies of the Board's replies to the sevenemployees were sent to or received by the Union or itsagent. In these circumstances I cannot presume that theUnion was notified or on notice of these attempts towithdraw the previously given seven authorizations at thetime of the attempts.F.Conclusions1.Section 8(a)(1) violations in connection with the Unionorganizingand the electionThe conduct of the Respondent, detailed under sectionII,B, supra(both while the employees sought to organize aunion, and in the period following the union demand forrecognition and prior to the election), comprised seriousviolations of the Section 7 rights of the employees toorganize and obtain union representation for collectivebargaining.IndeedtheRespondentopenlyandunabashedly avowed to its employees its rejection of theprinciples of collective bargaining.Plant Superintendent Bloomberg, aided by ManagerDavis and other supervisors, clearly violated Section8(a)(1) of the Act by separate interrogation of some 28 ormore employees during the union campaign, and bysimilar interrogation of an even greater number followingthe union demand for recognition, concerning their union31 Jas. HMatthews 1Co.vN L R B., supra,at 434N L R Bv.Wheeling Pipe Line, Iis , 229 F 2d 391, 392-393 (C A 8)31An employer has "no legitimate reason to ferret out itsemployees [union] affiliations.[while offering] no assuranceagainst reprisal" Martin Sprocket and Gear Co v N LR B , 329F 2d 417, 420 (C A 5), and see generallyN L.R B. vCamcoIncorporated,340 F 2d 803,807 (C A 5), cert denied 382 U S 92633 SuperintendentBloomberg's claim that he limited hiswarnings to such activities that took place "on company time,"has no foundation in any company rule on the subject (notetestimonyofAssistantSuperintendentHutchins),wasunsupported by any of the employees who testified, and is notcredible in the light of Bloomberg's sweeping endeavors todiscourage unionization. In the case of similar warnings byForeman Nelmes, one employee, Rule, indicated no suchlimitation,whereas employee Garrison, who was among thoseinfluenced by management's actions to attempt to withdraw hisunion authorization, as I have foundinfra,indicated Nelmes solimited his warning; see fn9, supraNelmes did not testify, and I633interest, activities, and leadership,31 without assuranceagainst reprisal;32 by indicating surveillance of employeessigningunion cards and givingwarningsnot to sign unioncards or to talk "union" at the risk of losing jobs; 33 and bythreatening to fire the "ringleaders" of the unionmovement.34 The threats in the postdemand, preelectionperiod were stepped up to include individual warnings thatvoting the Union in would mean a reduction in hours ofwork and layoffs, interlaced with the suggestion bySuperintendentBloomberg (testimony of employeeThomas J. Boston) that if the Union were not voted in,Bloomberg would arrange for an employee group to dealwith management on employee problems.35More widespread, perhaps, than any other Section8(a)(1) violations, were the warnings by SuperintendentBloomberg, to each employee with whom he talked, of thehopelessness and uselessness of bringing the Union intothe plant. Superintendent Bloomberg pursued this courseof action relentlessly from the beginning of the unionorganizingin late1965 until the election in mid-February1966, by talking one-by-one to most of the men andsupervisors. In these talks he described a previous historyof alleged union failures, including instances of strikes andviolence, in attemptingtoorganizeor to negotiatecontracts in plants of other companies and in theRespondent's Helena and Stuttgart plants. He said theRespondent would not accept the Union and would neversign a contract with the Union even if it were voted in at anelection. The only recourse to obtain demands would be astrike and a strike would be ineffective, he said, becausethe farmer-owners, together with the supervisors, wouldoperate the plant without the strikers and would receiveassistance with shipments in and out of the plant acrosspicket lines from supervisory staffs of the railroad andtrucking companies. Likewise, Manager Davis,in separateconversations with employees, stated that the Companywould neversigna contract with the Union, the Unionwould have to call a strike, the strikers would be replaced,and a "lot of people" would be without work.These utterances, made by company officials in aposition to know and effectuate company policy, wereobvious restraints on the right of the employees to chooseor reject the Union freely. By stressing the refusal of theRespondent ever to sign a union contract,36 the futility ofthe employees joining and choosinga union'37and thedestructive effect on the employees' lives and economicstatusofstrikesastheirallegedsolebargaining_implement,38 the Respondent not only violated Sectionhave credited employee Rule's testimony on this point34N L R.B v The Coachman's Inn,357 F.2d 134, 135 (C A 8)m While in the context of coercion of employees and animositytoward the Union the suggestion of the Respondent to form anemployee committee as an alternative to union representation is aviolation of Section 8(a)(1) of the Act,IrvtngAtr Chute Company vN L.R B ,350 F 2d 176, 179-181 (C.A 2), 1 make no finding ofsuch violation, though I have credited witness Boston's testimony,because the complaint is silent on the matter and it was not fullylitigated in the hearing, see fn 12,supraThe conduct, however,cannot be overlooked as part of the general background in judgingthe atmosphere that prevailed at the time of the election and theattempts to cause defections in union affiliation.16N L R B v Herman Brothers Pet Supply, Inc , et al,325 F 2d68, 70 (C A 6)3'N.L.R B v. Realist Inc.,328 F 2d 840, 843 (C A 7), certdenied 377 US 9943'Daniel Construction Co v N L R.B ,341 F 2d 805, 811(C.A 4), cert denied 382 U.S. 831 634DECISIONS OF NATIONAL LABOR RELATIONS BOARD8(a)(1) of the Act, but did so in a manner that expressed itsrejection of "the whole process of collective bargaining"amounting to an anticipatory refusal to bargain, "of a piecewith its refusal" to bargain when formally requested.39I also conclude that the foregoing stepped-up antiunionactivity and increased violations of Section 8(a)(1) by theRespondent following receipt of the union demand forrecognition at the end of January 1966 until and includingthe day of the election, February 16, had a direct coerciverelationship to the attempted withdrawals of unionmembership by the seven employees on February 12 and14,4° and contributed to the destruction of the "laboratoryconditions,"Neuhoff Brothers, Packers, Inc. v. N.L.R.B.,362 F.2d 611, 613 (C.A. 5), desirable for the conduct of aBoard election.412.The Union's continuingdemand and majority statusWhen the Union made its first written request forrecognition and bargaining, received by the RespondentJanuary 27, 1966, the Union mistakenly assumed that ithad a majority of the unit, which I have determinednumbered 73 employees. At that date it had 35 valid cards,or 2 cards short of a majority.The Union repeated its demand in a written request,received by the Respondent February 1, 1966. The Unionalso made it unmistakably clear to the Respondent in thatcommunication that it was requesting recognition on acard showing or by other means than a formal Boardelection, as a continuing request. At that date, February 1,the Union had acquired another authorization, for a total of36 cards, or 1 short of a majority.The Respondent rejected both requests for recognitionin its written replies. It took the position in the first reply(dated January 28) that it assumed the Union desired anelection since the Union had also filed a representationpetition. In the second reply (dated February 3), havingreceived the Union's clear request for recognition on acard check or by other means than a formal Boardelection,Respondent flatly denied the request and anyobligation to consider the union offer to demonstrate its10N L R B. v Highland Park Manufacturing Company,110F.2d 632,637-638 (C A. 4)40 In this connection it is not without significance thatSuperintendent Bloomberg knew ofthe intentionof several of theemployees to withdraw before they took any concrete action, andknew that they came to the Board hearing of February 11 to talkto the Board agent about withdrawal,and that thereafterSuperintendent Bloomberg's secretary prepared the letters to theBoard requesting return of the union authorization cards to theseven men.J1As indicated above, under section 11, A, the Board, onApril 8, 1966, had already agreed with the petitioning Union in therepresentation case 26-RC-2583 (since withdrawn), that theRespondent had interfered with the free expression of theemployees' choice in the February 16 election, and set theelection asideUnder the complaint in this case I have found agood deal of that interference to be unfair labor practicesviolatingSection 8(a)(1) of the Act4'The Respondent's attitude and position was not only clear inits formal rejections of the union offers but was underscored by itsincreased antiunion activities,violating Section 8(a)(1) of the Act,toundermine the union majority and prevent a fair election,including in particular its repeated warnings to the employeesthat it would never recognize the Union or sign a contract with iteven if the employees voted for a union or went on strike to obtaina union contractmajority status by a card check, in view of the filing of thepetition for election and because Respondent regarded theunionoffer as inconsistent with such filing. In neitherreply did the Respondent indicate that it questioned theUnion's majority status.At that date, February 3, the Union acquired the 37thauthorization card,givingita majority of the unit of 73,and on successive days through February 7 acquired 3more cards for a total of 40,givingitmore than a baremajority, if all 4 of these cards are counted.Normally, the majority status of the Union on a requestfor recognition and bargaining would be determined as ofthe time of the receipt of the request by the employer,N.L.R.B. v. Security Plating Company,356 F.2d 725, 727(C.A. 9). In this case the last formal request was receivedby the Respondent on February 1, 1966. At that time theUnion was one short of a majority of the unit of 73employees.However, the Respondent's refusal to recognize theUnion and bargain collectively was not based on the factthat the Union held only 36 cards on February 1 (or 35cards on January 27 when the Respondent received theinitial demand), but on an outright rejection of the Union'srequest without regard to the number of cards held. Inthese circumstances the Union could properly describe, asitdid, its second and last formal demandas a continuingdemand. The Respondent's attitude made it obvious that arenewed formal request for recognition after February 3,when the Union obtained its 37th card, or after any of thesucceeding dates (through February 7) when the Unionobtained the 38th, 39th, and 40th cards, would have beenfutile.42Hence, the facts warrant a finding that the Union'sdemand for recognition continued (without necessity forformal renewal) until February 7, 1966, when the Unionhad a majority of 40 of the employees in the appropriateunit. 43TheRespondenturgesthatthewithdrawalsofauthorizations, which seven of the employees attempted toeffect approximately a week after February 7, should besubtracted from the total 40 authorizations. This wouldleave only 33 authorizations, clearly less than a majority of43 In passing upon a like fact situation,where the Unionacquired a majority 8 days after it mistakenly claimed a majorityin its request for recognition, the Court ofAppeals for the DistrictofColumbia held inLocalNo152,Teamsters(AmericanCompressed Steel Corporation) v N L RB ,343 F 2d 307, 310(C A D C.),The Board was justified in construing the Union's conduct.as a continuing demand for recognition in circumstanceswhere a formal demand in light of the Company's priorperemptory refusal would have been useless An employerviolates Section 8(a)(5)when, as titre, it rejects a Union'sbargaining request,made in the honest but mistaken beliefthat a majority had been obtained,without questioning theUnion's representative status, and the Union does obtain amajority shortly after such request.The Respondent in its brief appears to suggest that the recentBoard decision in Heck'sInc.,159 NLRB1151,has modified theBoard's view of the propriety of invoking the continuing demand.I think not In Heck'sInc,at fn 1, the Board expressly disclaimedpassing on the continuing demand point because,it said, even if itwere to find that the demand was a continuing one it could notfind flagrant 8(a)(1) conduct that had the object of destroying theUnion's majority status or other conduct indicating a bad-faithrefusal to bargain,citingHammond & Irving, Incorporated,154NLRB 1071,andAaron BrothersCompany ofCalifornia, 158NLRB 1077. ARKANSAS GRAIN CORPORATIONthe unit. Respondent's theory is that, if under a continuingdemand for recognition the demand continues for areasonable period of time following the last formaldemand, the withdrawals from theunionauthorizations aswell as the accretions within that time should be countedin computing the majority.Apart from the fact that the union majority had comeintobeing even before the letters to withdraw wereprepared, one major difficulty with Respondent's claim isthe absence of any proof that the purported withdrawalswere communicated to the Union in any way and wereeffectivewithin any period of time with which thisproceeding is concerned, see section II, E, 2,supra.Aswas the case with the Eighth Circuit Court of Appeals, inJas. H. Matthews & Co. v. N.L.R.B., supra,at 438, I am"unable to see how this `letter of withdrawal' can possiblybe relevant to the question of the Union's majority statuson ... the date the Union requested recognition, as aprincipal's revocation of his agent's authority is ineffectiveuntilcommunicated to the agent."Moreover, even if the seven attempted withdrawals hadbeen communicated to the Union at the time theypurported to be made, which was approximately 1 weekafter the Union's demand for recognition was complete, itwas in this time period dust prior to the election that theRespondent's stepped-up activity to undermine the statusof the Union occurred; see Conclusions in section II, F, 1,supra.As held inColson Corp. v. N.L.R.B.,347 F.2d 128,134-135 (C.A. 8), cert. denied 382 U.S. 904, respectingrepudiations of signed cardsin a similarperiod of 8(a)(1)conduct by an employer, Respondent "cannot thus takeadvantage of the defection in the ranks of Unionsupporters," citingMedo Photo Supply Corporation v.N.L.R.B.,321 U.S. 678, 687.3.Section 8(a)(5) and (1) refusal to recognize and bargainwith the UnionThe Court of Appeals for the Eighth Circuit inColson,supra,at 135, held:Where a union has obtained authorization cardssignedby a majority of the employees in anappropriateunit, the employer violates §8(a)(5) of theAct if he refuses to recognize and bargain with theunion. The employer is protected from this chargeonlyif he has a good faith doubt as to the reliability ofthe authorization cards .."[I]n the absence ofsuch a doubt, the employer has no vested right to anelection." [Emphasis supplied by the court.] 44As found in the preceding section II, F, 1 and 2, theRespondent in this case, when presented with the unionrequests for recognition, did not express any doubt in its44Accord,N L R B v Loren ADecker,d/b/a Decker TruckLines, 296 F 2d 338,341 (C A 8)'SRespondent's suggestion at the hearingthat it sought tospeed the holding ofthe electionby several days and wastherefore not trying to "buy time," is a rejected argument that anabsence of good-faith doubt can be established only by proof thatthe refusal to recognize was made togain time,and that withoutsuch proof therewas no 8(a)(5) violationThe argument wasrejected inN L.R B. v Elliott-Williams Co., Inc,345 F 2d 460,464, and fn. 4 (C A 7)46 1 recognizethat for aunitof 73 employees the majorityrequirement was strictly satisfied on February 3, when the Unionrepresented 37 employees, or that in a unit of 77, for which theRespondent contended, a majority was reached on February 5,when the Union represented 39 employees However in view of635replies as to the union claim of majority. On the contrary,theRespondent rejected dealing with the Union andrejected the proffer of a card showing, on the ground thatthe Union's filing of a petition for an election relieved theRespondent of any obligation to deal with the Union. Atthe sametime,the Respondent increased its prior coerciveefforts to undermine employee support for the Union.Indeed, the Respondent contemporaneously continued toexpress to its employees its rejection of the wholecollective-bargaining process. Such "course of conduct isan absolute refutation of any good-faith doubt on the partof the Company,"N.L.R.B. v. Overnite Transportation Co.,308 F.2d 279, 283 (C.A. 4); accord,Jas. H. Matthews & Co.v.N.L.R.B., supra,at 439.The Respondent's claim in its reply to the union requestfor recognition that it was excused from any obligation tobargain because the Union had filed a petition for anelection is without foundation. The law is settled that thefiling of a representation petition does not vitiate thedemand and absolve an employer, who has no good-faithdoubt of the Union's majority status, from the duty ofrecognition and bargaining.N.L.R.B. v. C. J. GlasgowCompany,356 F.2d 476, 479 (C.A.7);N.L.R.B. v. SecurityPlating Company,356 F.2d 725, 727 (C.A. 9);Irving AirChute Company v. N.L.R.B.,350 F.2d 176, 182 (C.A. 2);Bilton Insulation Inc. v. N.L.R.B.,297 F.2d 141, 144(C.A. 4).Because of the Respondent's refusal to deal with it, theUnion pursued its bargaining request through the Board'selection procedure until the Respondent's Section 8(a)(1)misconduct and other interference made that route alsoimpassible.45It is also established law that the Union did not waive itsright to press its charge against the Respondent of refusalto recognize and bargain because the Union participated inthe representation election.The Colson Corp. v. N.L.R.B.,supra,at 138, approving the principle expounded inBernelFoam Products Co.,146 NLRB 1277, 1279-83. As inColsonandBernel Foam,the Board in this case set asidethe election because of the Respondent's misconduct thatinterfered with the free choice of the employees.In my view, the Respondent violated Section 8(a)(5) byrefusing, without good-faith doubt of the Union's majoritystatus, to recognize and bargain with the Union upon itscontinuing demand concluded February 7, 1966, when theUnion represented a majority of 40 employees in anappropriate unit of 73 employees. A bargaining ordershould issue.46However, even if the finding that the Respondentviolated Section 8(a)(5) of the Act were barred by thefailure of the Union to repeat its request for recognitionthe possible differencein judgment that mightlead the Board (ora court) to include in the unit employees excluded by thisdecision, the Union ought not be barred, by a possiblyprematurecutoff of the continuing demand on these earlier dates, fromshowing its total and more than a bare majority numbering 40employees on February 7, based on a demand which reasonablycontinued to that date under the circumstances of this case Aninsubstantialdifference between the unit soughtand the unitfound appropriate would not relieve the Respondent of its duty torecognize the Union and to bargain, particularly when theRespondent refused torecognizeandbargainwith therepresentativesof any unit,Brewery andBeverageDrivers, LocalNo. 67 v. N L R.B.,257 F.2d 194, 196 (C A.D C) Henceif the unitshould prove to be slightlylarger than found in this decision, thebargainingorder would still be appropriate. 636DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter it had a majority, I would nevertheless direct theRespondent to recognize and bargain with the Union inorder to remedy the Respondent's violations of Section8(a)(1),which ultimately dissipated the Union's majority,and to restore "the situation, as nearly as possible, to thatwhich would have obtained but for" the unfair laborpractices,Phelps Dodge Corp. v. N.L.R.B.,313 U.S. 177,194. It can be said here, as it was said inN.L.R.B. v.Philamon Laboratories Inc.,298 F.2d 176, 182-183(C.A. 2), cert. denied 370 U.S. 919:TheUnion lostmajoritystatusbecause ofRespondent's violations of the law. The only effectiveremedy left in the present case is the requiring ofrecognition.Where the employer's illegal interference with itsemployees' rights has caused the Union loss of majority itis"well within the NLRB's discretion to seek a remedywhich would effectively restore thestatus quo ante.Itseems most unlikely that a simple cease-and-desist ordercould be expected to accomplish this result."N.L.R.B. v.Delight Bakery Inc ,353 F.2d 344, 347 (C.A. 6): accord,N.L.R.B v. Caldarera, et al., d/b/a Falstaff DistributingCo., 209 F.2d 265, 268 (C.A. 8).47III.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section II,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.IV.THE REMEDYUpon the basis of the foregoing facts and upon the entirerecord in the case, I make the followingCONCLUSIONS OF LAW1.The Respondent is an employer within the meaningof Section 2(2) of the Act and is engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. TheUnion is a labor organization within the meaning of Section2(5) of the Act.2.The following employees of the Respondentconstitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees at theStuttgart,Arkansas,plantofArkansas (:rainCorporation, excluding all laboratory employees,office clerical employees, professional employees,watchmen, guards, and supervisors as defined in theAct.3The Union at all material times has been and is theexclusive representative of the employees in the aforesaidunit within the meaning of Section 9(a) of the Act4.By interferingwith,restraining,and coercingemployees in the exercise of their rights under Section 7 ofthe Act, the Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(1)of the Act.5.By refusing, on and since February 7, 1966, torecognize and bargain collectively with the Union as theexclusive representative of the employees in the aforesaidbargaining unit, the Respondent has engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act.6.The said unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Having found that the Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it cease and desist therefromand from interfering in any like or related manner with theefforts of the Union to bargain collectively with theRespondent.I shall also recommend certain affirmative action whichwill effectuate the policies of the Act. In particular, it willbe recommended that the Respondent bargain with theUnion upon request, a provision which would berecommended under all the circumstances, even if therehad been no violation of Section 8(a)(5) of the Act, in orderto remedy the violations of Section 8(a)(1) that were -designed to destroy the Union's majority status and toavoid the Respondent's obligation to recognize andbargain with the Union.N.L.R.B. v. Delight Bakery, Inc.,supra,at 347, and cases cited in section II, F, 3, above.Because the Respondent by its conduct violatedfundamental employee rights guaranteed by Section 7 ofthe Act, and because there appears from the manner of thecommission of this conduct a disposition to commit otherunfair labor practices, it will be recommended that theRespondent cease and desist from in any mannerinfringingupon the rights guaranteed employees bySection 7 of the Act.N.L.R.B. v. Entwistle Mfg.Co., 120F.2d 532, 536 (C.A. 4).RECOMMENDED ORDERUpon the basis of the foregoing facts and conclusions oflaw, and upon the entire record in this proceeding, Irecommend that Arkansas Grain Corporation, its officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and, upon request, to bargaincollectively with the Union as the exclusive representativeof the employees in the bargaining unit described (inparagraph 2 of the Conclusions of Law) above.(b)Coercively interrogating employees with respect totheir union interest, activities, membership, or leadership,and engaging in surveillance of employees in their unionactivities or creating the impression of such surveillance.(c)Threatening employeeswithdischarge, layoff,reduction in hours of work, or other reprisal, andthreatening not to recognize or negotiate with the Union, ifthe employees designate the Union as their collective-bargaining representative.(d) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights of self-organization, or to form, join, or assist the Union, or anyother labor organization, to bargain collectively throughrepresentatives of their own choosing, to engage inconcertedactivitiesforthepurposeofcollective^'A petition for an election is not pending but, if it were,beinggivenbargainingauthority,InternationalUnion,directing another election at this time would not be an effectiveProgressiveMine Workers of America, Local No 4039 v N L.R Bremedy in the repressive atmosphere created by the Respondent375 U S 396,a percurtain reversal in this respect of 319 F 2d 428,It is not required that the Union must first win an electionbefore437 (C A 7) THE BREARLEYCOMPANYbargaining or other mutual aid or protection, or to refrainfrom engaging in any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Recognize and, upon request, bargain collectivelywith the Union, as the exclusive representative of theemployees in the bargaining unit described above, andembody any understanding reached in a signedagreement.(b)Post in the Respondent's plant at Stuttgart,Arkansas,copiesoftheattachednoticemarked"Appendix. "411 Immediately upon receipt of the copies ofsaid notice, to be furnished by the Regional Director forRegion 26 (Memphis, Tennessee), the Respondent shallcause the copies to be signed by one of its authorizedrepresentatives, to be posted, and to be maintained for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 26, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complytherewith.`'`48 In the event that this RecommendedOrder is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words"a Decision and Order "49 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify saidRegional Director,in writing,within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL recognize and, upon request, bargain withInternational Union of United Brewery, Flour, Cereal,SoftDrink and DistilleryWorkers of America,AFL-CIO (the Union), as the exclusive representativeof our employees in the bargaining unit describedbelow, and embody any understanding reached in asigned agreement.The bargaining unit is:All production and maintenance employees atthe Stuttgart, Arkansas, plant of Arkansas CrainCorporation, excluding all laboratory employees,officeclericalemployees,professionalemployees, watchmen, guards, and supervisorsas defined in the Act.WE WILL NOT interrogate our employees as to theirunion interest, activities, membership, or leadershipin a manner violative of Section 8(a)(1) of the Act.WE WILL NOT engage in surveillance of ouremployees in their union activities or create theimpression of such surveillance.637WE WILL NOT threaten our employees withdischarge, layoff, reduction in hours of work, or otherreprisal, or threaten not to recognize or negotiate withthe Union, if our employees designate the Union astheir collective-bargaining representative.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise oftheir rights to self-organization, or to form, join, orassist the Union or any other labor organization, tobargain collectively through representatives of theirown choosing, to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection or to refrain from engaging in any or all ofsuch activities.All of our employees are free to become or remain, orrefrain from becoming or remaining, members of any labororganization.ARKANSAS GRAINCORPORATION(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding, 167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161.The Brearley CompanyandWarehouse andMailOrderEmployeesUnion,LocalNo. 734,AffiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America.Cases 38-CA-151, 38-CA-163, and 38-RC-191.March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn September 20, 1966, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices within the meaning of the National LaborRelations Act, as amended, and recommending thatitcease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer's Decision. The Trial Examiner also foundthat the Respondent had not engaged in certainother unfair labor practices alleged in the complaint.He further recommended that the representationelection held on March 4, 1966, in Case 38-RC-191,be set aside and a new election held. Thereafter, theRespondent filed exceptions to the Trial Examiner's163 NLRB No. 84